1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***

4

5
      TRINITA FARMER,
6
                           Plaintiff,
7                                                           2:18-cv-00860-GMN-VCF
      vs.                                                   ORDER
8     LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, et al.,
9
                           Defendants.
10
            Before the Court is Plaintiff Trinita Farmer’s Motion to Compel Defendant LVMPD’s (1) CIRT
11
     Report; (2) CIRT Statement of Kenneth Lopera; and (3) Review Board Minutes and Documents. (ECF
12
     No. 38).
13
            Accordingly,
14
            IT IS HEREBY ORDERED that a hearing on the Motion to Compel (ECF No. 38) is scheduled
15
     for 1:00 PM, February 19, 2019, in Courtroom 3D.
16
            IT IS FURTHER ORDERED that, on or before February 1, 2019, a copy of the (1) CIRT Report;
17
     (2) CIRT Statement of Kenneth Lopera; and (3) Review Board Minutes and Documents at issue in the
18
     motion to compel must be delivered to chambers for an in camera inspection. The documents must be
19
     delivered directly to the chambers of U.S. Magistrate Judge Cam Ferenbach in a sealed envelope marked
20
     “CONFIDENTIAL AND DO NOT FILE.”
21
     ///
22
     ///
23

24

25

                                                        1
1            IT IS FURTHER ORDERED that on or before February 14, 2019, the parties must submit a

2    stipulated protective order that will apply to any confidential documents the Court may order produced in

3    this case.

4

5            DATED this 16th day of January, 2019.

6
                                                                 _________________________
7                                                                CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                        2
